Citation Nr: 0610483	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  06-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Louisville, 
Kentucky


THE ISSUE

Entitlement to a certificate for clothing allowance under 
38 C.F.R. § 3.810.

(The issues of entitlement to service connection for 
bilateral flat feet and a right ankle disability and an 
increased rating for residuals of a calcaneal stress fracture 
of the left foot are the subjects of a separate Board 
action.)


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968. 

In August 2000, the veteran's claim of entitlement to a 
certificate for clothing allowance under 38 C.F.R. § 3.810 
was denied by the Department of Veterans Affairs Medical 
Center in Louisville, Kentucky (the VAMC).  The veteran's 
former representative filed a timely notice of disagreement 
(NOD) on his behalf in September 2000.  The veteran's current 
representative indicated in a statement dated in June 2002 
that the veteran wished to continue his appeal of this issue.  

The appeal is REMANDED to the VAMC.  VA will notify the 
veteran if further action is required on his part.


REMAND

In December 2003, the Board remanded the veteran's claim of 
entitlement to a certificate for clothing allowance under 
38 C.F.R. § 3.810to the VA Appeals Management Center (AMC) in 
Washington, D.C. for the issuance of a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) [where 
a NOD is filed, but a SOC has not been issued, the Board must 
remand the claim to direct that a SOC be issued.].

A July 2004 AMC deferred rating decision indicates that 
"this issue is to be processed by [the] VAMC" and that this 
matter was "not AMC jurisdiction."  
This issue was supposed to be transferred to the VAMC; a July 
2004 routing and transmittal slip indicates that the 
veteran's claims file was supposed to be sent to the VAMC, 
but it does not appear that it ever was.  In any event, the 
VAMC did not issue a SOC.  The AMC did not issue a SOC 
either.  VA has not complied with the directives of the 
December 2003 remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [compliance with remand instructions is neither 
optional nor discretionary; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].    

Accordingly, this case is REMANDED for the VAMC in 
Louisville, Kentucky, for the following action:

The VAMC must issue a SOC pertaining to 
the issue of a certificate for clothing 
allowance under 38 C.F.R. § 3.810.  The 
veteran and his representative should be 
provided with copies of the SOC and 
advised of the time period in which to 
perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A §§ 5109B, 7112.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

